Citation Nr: 0113945	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1955 to July 
1981.  He died in October 1999 as a result of an accidental 
fall.  The appellant is the veteran's surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the appellant's claim for service 
connection for the cause of the veteran's death. 


REMAND

When the appellant filed her claim for service connection for 
cause of death, the law and regulations then in effect 
required her to submit competent evidence of a well-grounded 
claim or plausible claim before VA had a duty to assist in 
the development evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a)(West 1991).  The RO's December 1999 rating decision 
was largely based on this requirement.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under VCAA, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.   Under pertinent law and VA 
regulations, a surviving spouse must show that a disability, 
incurred in or aggravated by service, was a principal or 
contributory cause of death.  38 U.S.C.A. §§ 1310, 1311; 
38 C.F.R. § 3.312.  A service-connected disability will be 
considered the principal cause of death when such a 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  However, it is not sufficient 
to show that it causally shared in producing death, but 
rather it is necessary to establish a causal connection.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The appellant states that the veteran's October 1999 fatal 
accidental fall was related to his service-connected 
disabilities and exposure to Agent Orange. See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  His death certificate 
stated that the cause of death was accidental from a 
multisystem failure, multiple intestinal lacerations, and 
blunt force abdominal injuries.  It also stated that he had a 
metastatic carcinoid tumor.  Service-connection was in effect 
for acne cysts, assigned a 10 percent evaluation, with 
noncompensable ratings for scar on his right ankle, bilateral 
hearing loss, and residuals from a left hand injury.  He was 
denied for service connection for residuals to radiation 
exposure in a rating decision dated August 1990.  Even so, VA 
has a duty to assist the appellant in the development of 
facts pertinent to the claim of service connection for the 
veteran's cause of death.  This obligation includes obtaining 
a medical opinion when such an opinion is "necessary" to 
make a decision on the claim, meaning that the record does 
not contain sufficient medical evidence for VA to make a 
decision.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  

In the instant case, the appellant has not been afforded an 
opportunity to have the veteran's records reviewed by a 
medical professional regarding the claimed service connection 
for cause of death.  In addition, the appellant reported that 
there are medical records from the VA Hospital in Reno, 
Nevada, and the Washoe Medical Center in Reno, Nevada, 
specifically comments made by W. J. M, M.D., that would 
assist her in supporting her claim.  (See Appellant's letter 
to Senator John McCain from Arizona dated May 2000).

Therefore, this case is REMANDED for the following 
development:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.   

2. After securing the necessary 
authorization and consent forms, the 
RO should contact the Washoe Medical 
Center, including the physician 
specifically identified by the 
appellant as described above (Dr. W. 
J. M), and the VA Hospital in Reno, 
Nevada, to request medical records 
related to the veteran and, 
thereafter, should associated them 
with the claims file. (See Appellant's 
letter to Senator John McCain from 
Arizona dated May 2000).

3. Thereafter, the RO should schedule a 
medical review of the veteran's claims 
file and determine, to the extent 
possible, the cause(s) and etiology of 
his death.  The claims file and a copy 
of this REMAND must be made available 
to the  reviewer.  The reviewing 
examiner should also be asked to 
opine, based on a thorough review of 
the claims file, whether the veteran's 
cause of death was related to his 
military service.  The examiner should 
affirm that he or she reviewed the 
claims file in the report.

4. When the aforementioned development 
has been
completed, the RO should review the 
record to ensure it is in compliance 
with this REMAND.  If not, the RO 
should undertake remedial action.  
See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Thereafter, the RO should readjudicate this claim.  
If the benefit sought on appeal remains denied, the 
appellant and the appellant's representative, if 
any, should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue currently on appeal.  An appropriate 
period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



